Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, [20 March 1782]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


[March 20, 1782]
Plaidoyer POUR Madame
Brillon de Jouyfrancaise native de Paris, demeurantordinairement à Passy de present à NiceContre MonsieurBenjamin Franklinamericain né à Boston ci devantacadémicien, phisicien, Logicien & & &caaujourdhui Ambassadeur en france desProvinces unies de L’amerique residentà Passy.
C’est avec regret que Le Sanctuaire de la Justice S’ouvre, et que cette deesse ecoute des plaintes portées contre un homme Celebre, que ses ennemis mêmes ont respecté comme le plus sage, et Le plus juste des philosophes de son Siecle; Sa Partie adverse même Longtems abusée sur son merite, n’osoit reclamer une dette qu’elle croyait d’autant plus sacrée, qu’elle regardait comme inutile La signature de Monseigneur Benjamin franklin, et que sa parole lui paraissait plus Sure que tous Les contrats; aujourdhuy Lesée dans tous ses droits, opprimée sous le poids de L’injustice, elle craindrait peut-être encore de ternir la reputation de L’homme qui L’a trompé de la maniere La plus outrageante, si la Societé n’était interessée à devoiler un crime d’autant plus atroce, et dangereux à son repos, qu’il est commis par un homme en place dont L’etat et la reputation semble Lui assurer L’impunité.
O Justice, ô deesse image du dieu, qui regit L’univers, qui devoile les actions Les plus cachées pour recompenser la vertu ignorée, et punir Le vice orgueilleux qui leve sa tête altiere se croyant a L’abri de la foudre, Justice je t’implore en faveur de La Dame Brillon, pese dans tes balances redoutables les conventions reciproques de L’ambassadeur, et de la femme qu’il abusa d’une maniere cruelle, ne te Laisses seduire ni par L’eloquence Sublime de L’ameriquain coupable, ni par sa Science dangereuse, ni par sa reputation que la renommée s’est enorgueillie d’etendre d’un pôle à L’autre, plus Le coupable est grand, plus il cause L’admiration des deux hemispheres, plus ta gloire s’accroitra, deesse, en proportionant La punition à L’offense en Laissant tomber ton tonnere sur celui qu’on assure avoir enchainé La foudre, comme il entraina tous Les Cœurs.
FAITS
En 1776 Messire Benjamin FRANKLIN fit une societé d’amitié conjointement avec La dame Brillon, par La quelle ils se promirent reciproquement de se voir souvent Lorsqu’ils seroient à portée de Le faire sans prejudicier à Leurs affaires reciproques
2º. de s’ecrire Lorsqu’ils seroient separés
3º. de repondre exactement à toutes Les Lettres ecrittes par L’un où par L’autre
4º. de n’alleguer aucunes raisons pour se dispenser des conventions cy dessus enoncées.
En 1781 Madame Brillon obligée de faire un long Voyage pour cause de santé, prit congé de Monsieur Benjamin FRANKLIN avec une veritable douleur, il parut touché de son depart Lui rappella Leurs conventions, Lui ecrivit à sa premiere Station en lui faisant de nouveaux Serments; Madame Brillon croyant d’après cette premiere demarche que sa dette etait assurée, ecrivit souvent à L’ambassadeur, il repondit d’abord, ensuitte Les reponses s’eloignerent, ensuitte il ne fit plus aucunes reponses aux Lettres de Madame Brillon, et n’en fit même Qu’une très courte au placet Le plus touchant que cette dame et sa famille Lui adresserent dans Leur detresse, La Dame Brillon apprit dans ce tems par Monsieur Le Veillard dont Le temoignage peut faire foi, que ce n’etoit pas fautte de tems de la part dudit Benjamin puisqu’il avoit le Loisir de courtiser au moins deux Jolies femmes par jour dans ses moments de disette; elle pria Monsieur Le Veillard de lui rappeller ce qu’il lui devoit et de L’engager à Suspendre ses galanteries un quart d’heure tous Les quinze jours, et payer petit à petit Les arerages du fonds qu’il doit à Madame Brillon, Le dit Benjamin s’avoua Coupable, mais ne paya rien; La Dame Brillon poussée à bout par La recidive des torts de son adversaire s’est determinée à se pourvoir devant vous A CES Causes requiert La Suppliante que Le dit Messire Benjamin FRANKLIN soit condamné envers elle à tous depens, dommages, et interets qu’il vous plaira fixer relativement aux faits exposés
Nous oui Me. [Maître] D’orengo, pour la dame Brillon, et Maitre Tondu nommé d’office pour Messire franklin; Lequel nous a demandé du tems pour avoir des instructions de sa partie, leur avons donné acte de leurs dires et requisitions, ce faisant avons accordé un mois de delay à La partie de Me. Tondu, et cependant attendu que les plaintes faittes par la partie d’orengo nous paraissent infiniment justes et Equitables, Condamnons provisoirement Le dit franklin à ecrire dans Les vingt-quatre heures de la signification du present arrêt une premiere Lettre Longue, où il demandera de L’indulgence pour ses fautes passées, et Six Lettres plus courtes (Les sujets à son choix) et pour les quelles Lui accordons six mois depens reservés. A Nice Le 20 Mars 1782. Signés Le Comte de Marié premier president, Le comte trinquiery de St Antonin 2e. president, Langosco, dé Oresti, Reynardy, ayberti, roubiony, Bataglini, maccarani, Leotardy, Caravadosy, Senateurs. Collationé Conforme à L’original.
Crespeaux DE PiscatoryGreffier
